Citation Nr: 0940106	
Decision Date: 10/22/09    Archive Date: 10/30/09

DOCKET NO.  07-25 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a disability evaluation in excess of 70 
percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to May 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in July 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.


FINDINGS OF FACT

The evidence of record shows that the Veteran's service-
connected PTSD was characterized by deficiencies in most 
areas of occupational and social functioning including 
nightly sleep disturbance with nightmares, frequent intrusive 
thoughts, monthly flashbacks of experiences of Vietnam (which 
may include disorientation to time and place), occasional 
panic attacks, irritability, anger, hypervigalance, 
exaggerated startle response and avoidance behavior; the 
Veteran's GAF score ranged from 50-61.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 70 percent 
for PTSD are not met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.126, 4.130, Diagnostic Code 9411 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a 
duty on the United States Department of Veterans Affairs (VA) 
to notify and assist a claimant in developing a claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
and 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide and (3) that the claimant is expected to provide.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

As an initial matter, the Board notes that in Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must request that the claimant provide any evidence in his 
possession that pertains to the claim based upon 38 C.F.R. 
§ 3.159(b).  The requirement of requesting that the claimant 
provide any evidence in his possession that pertains to the 
claim was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23,353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini, effective May 30, 2008).  Thus, any 
error related to this element is harmless. 

The Board decision dated in July 2006 granted the Veteran's 
claim of entitlement to service connection for PTSD; 
therefore, the claim is now substantiated.  As such, the 
Veteran's filing of an appeal as to the rating determination 
by the RO does not trigger additional notice obligations 
under 38 U.S.C.A. § 5103(a).  See 38 C.F.R. § 3.159(b)(3).  
Where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
service-connection claim has been substantiated; thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 491 (2006).  Thus, no further notice is required for the 
initial higher rating for PTSD and the Board finds no 
evidence of prejudicial error in proceeding with final 
appellate consideration of the Veteran's claim at this time.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

With regard to the duty to assist, the claims file contains 
service treatment records, VA treatment records, a private 
psychosocial assessment and VA examinations dated in May 2006 
and June 2008.  Additionally, the claims file contains the 
Veteran's statements in support of his claim and a lay 
statement from a friend and advocate.  The Board has 
carefully reviewed the Veteran's statements and it concludes 
that he has not identified further available evidence not 
already of record.  In addition, there is no other indication 
in the file that there are additional relevant records that 
have not yet been obtained.  Based on the foregoing, the 
Board finds that all relevant facts have been developed 
properly and sufficiently in this appeal and no further 
development is required to comply with the duty to assist the 
Veteran in developing the facts pertinent to his claim. 

III.  Merits of the Claim for an Increased Rating

The RO granted the Veteran's service-connection claim for 
PTSD in July 2006.  The Veteran appealed the disability 
evaluation.  In January 2008, the RO increased the Veteran's 
disability rating for PTSD to 70 percent effective February 
27, 2006.  The Veteran contends that his PTSD symptoms 
warrant a total disability rating.  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree 
of disability will be resolved in favor of the Veteran.  See 
38 C.F.R. § 4.3.  When the evidence is in relative equipoise, 
the Veteran is accorded the benefit of the doubt.  See 38 
U.S.C.A. § 5107(b).   

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).  

The Veteran's service-connected PTSD is presently assigned a 
70 percent disability rating under 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  In order for the Veteran to receive 
the next higher disability rating of 100 percent under the 
General Rating Formula for Mental Disorders, the evidence 
must show that his psychiatric disability more closely 
approximates total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent ability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives; own occupation, or own name.  38 
C.F.R. § 4.130, General Rating Formula for Mental Disorders.  

The use of the phrase "such symptoms as," followed by a 
list of examples, provides guidance as to the severity of 
symptomatology contemplated for each rating.  In particular, 
use of such terminology permits consideration of items listed 
as well as other symptoms and contemplates the effect of 
those symptoms on the claimant's social and work situation.  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

A Global Assessment of Functioning (GAF) score is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) 
(citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th ed. (DSM-IV) at 32).  A GAF score from 41 to 
50 illustrates "[s]erious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)."  Id.  
A score of 51 to 60 illustrates "[m]oderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) OR moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflict with peers 
and co-workers)." Id.  A GAF score ranging from 61 and 70 
indicates some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  
The medical evidence of record consists of VA examination 
reports dated in May 2006 and June 2008, VA mental health 
treatment records dated from November 2006 to October 2008 
and a private psychosocial assessment dated in April 2006.  
In addition, the Veteran provided further information about 
his PTSD symptoms in his statements in support of his claim 
and the record contains a lay statement from a friend dated 
in September 2007.  The Board finds that this evidence, the 
most pertinent of which is summarized below, shows that the 
Veteran's condition as a whole more closely approximates the 
criteria for a 70 percent disability rating.  

The Veteran submitted a private psychosocial assessment 
report dated in April 2006.  The record documented that the 
Veteran's current symptoms include difficulty staying asleep.  
After two or three hours of sleep he normally wakes up, 
sometimes sweating or feeling startled or anxious.  He 
remembers dreams or nightmares regarding Vietnam very 
infrequently.  The psychologist noted that since the Veteran 
had started getting back in touch with more members of his 
unit and investigating some of his traumas, he has had 
intrusive and involuntary thoughts regarding his military 
experience.  He has experienced flashbacks.  The sound of 
fireworks, which remind him of mortars, as well as, war 
movies and recent news about the Iraq War, can cause 
flashbacks or intrusive thoughts.  The Veteran has difficulty 
trusting others and has few close friends.  He has avoided 
thinking or talking about his trauma until recently.  The 
Veteran reported that he has lost interest in things that he 
previously enjoyed including most sports.  The psychologist 
noted that the Veteran has frequent bouts of irritability and 
outbursts of anger.  He denied concentration problems, but 
was hypervigilant and exhibited an exaggerated startle 
response.  The psychologist noted that the Veteran's symptoms 
of flashbacks, intrusive thoughts, insomnia, overwhelming 
feeling of anger with crying spells and bouts of depression 
cause social, personal, and occupational impairment.  The 
psychologist noted that although the Veteran has been 
gainfully employed for many years and has had a long 
marriage, it is the depth and quality of his occupational and 
intimate/social relationships that need to be more fully 
examined.  

The Veteran was provided with a VA examination in May 2006.  
The examiner noted that the Veteran was casually dressed and 
neatly groomed.  His speech was fluent and goal directed with 
rate, flow and intensity within normal limits.  The Veteran 
was articulate and his verbalization revealed a logical 
thought process, intact critical judgment, good insight and 
grossly unimpaired memory.  He was neither thought disordered 
nor delusional.  He denied auditory and visual 
hallucinations.  The Veteran's mood was euthymic and his 
affect was reactive, appropriate in kind and intensity to the 
content of his verbalization.  The Veteran denied suicidal or 
homicidal ideation, as well as, persistent sad mood.  
However, the Veteran revealed a marked increased in symptoms 
of irritability, sleep pattern disturbance and frequent 
intrusive distressing recollections of his combat 
experiences.  He reported a gross, disproportionate startle 
response to unexpected loud sounds, an avoidance of media 
coverage of the current war in Iraq, hypervigilance, and 
anniversary reactions.  The Veteran described waking up 
frequently at night in a state of apprehension and 
psychological arousal, followed by difficulty returning to 
sleep.  As a result, he often arises in the morning feeling 
neither rested nor refreshed.  In addition, the examiner 
noted that due to his marked increase in irritability, the 
Veteran has developed strategies of avoidance of and flight 
from provocative situations to reduce the likelihood of angry 
outbursts.  Since Vietnam, he has been unable to tolerate 
hunting or using firearms, which were formerly enjoyable 
hobbies.  The Veteran indicated golf, camping and art are his 
avocational interests.  The Veteran also indicated that he 
has been avoidant of close friendships and emotional 
attachments, resulting in marked feelings of detachment from 
others.  The examiner determined that the Veteran was fully 
independent in all activities of daily living and he provided 
the opinion that the Veteran's current symptom level was 
mild, resulting in mild functional impairment socially and 
occupationally.  

A November 2006 VA mental health intake assessment report 
revealed that the Veteran has symptoms resembling PTSD with 
no symptoms of depression, mania or psychosis.  The Veteran 
reported that he has had more flashbacks and certain dates 
make him sad.  Although he has a good relationship with his 
family, he feels he does not have a support system.  The 
Veteran stated that he needs to talk to someone, a counselor 
with whom "he can relate to and can understand."  The 
Veteran reported that he has been married for 37 years and is 
in a healthy relationship.  He also has a good relationship 
with his three daughters and he is able to be more open with 
them concerning his experiences in Vietnam.  At the time of 
the assessment, he was employed at an advertising art studio 
where he worked for the past 31 years in different positions.  
He stated that his job was a good place to work and this was 
his "safe zone."  His sleep is broken and he is up many 
times throughout the night.  The Veteran reported that he 
does not remember his dreams, but he wakes up in a sweat.  He 
has noticed that on several occasions he has had flashbacks 
where a triggering event will take him back to Vietnam.  The 
Veteran reported that he is unable to handle guns or go 
hunting.  Socially, he goes to church, camps and plays golf.  
During the assessment, the Veteran was alert and attentive.  
His appearance and behavior was cooperative and reasonable.  
His speech was normal to rate and rhythm.  Language was 
intact.  Thought process was normal and coherent.  

A January 2008 VA psychiatric evaluation revealed that the 
Veteran had recurrent, intrusive thoughts and images of 
specific traumatic events that occurred during his military 
duty.  He reported nightmares and sleep disruption related to 
traumatic experiences.  The Veteran has had nightmares almost 
every night and that he jumps up, kicks his wife and wakes up 
sweaty from these dreams about combat events.  He also 
indicated that he has physical and emotional reactions when 
exposed to situations that trigger traumatic memories.  The 
Veteran noted that he experiences some flashbacks in which he 
believes for a few seconds that he is back in Vietnam and he 
will act as if he is in Vietnam (i.e., dropping to the 
ground, crawling through the mud).  He avoids thoughts and 
feelings related to traumatic events and he has less interest 
in previously pleasurable activities.  He feels emotionally 
detached from others and he experiences emotional numbing.  
The Veteran reported that he is irritable and he finds it 
difficult to concentrate.  He has experienced hypervigilance 
and exaggerated startle response.  He also has experienced 
significant disruption due to his irritability and anger 
including difficulty in his relationship with his wife and 
daughters.  The Veteran contributes difficulties at work and 
demotions due to his symptoms.  The Veteran has been married 
to his wife since 1969 after being back from Vietnam for six 
months.  He had known his wife prior to service.  He stated 
that he loves his wife very much, but hey have had problems 
in the past.  The Veteran reported that he has three 
daughters and he is trying to work on his relationships with 
them, as the relationships have been problematic due to his 
expressions of anger.  

The psychologist noted that the Veteran was cooperative with 
the demands of the evaluation, but presented in a slightly 
hostile way towards her.  He was oriented to time, person and 
place.  His speech was fluent.  He exhibited an irritable 
mood and his affect was expansive and dramatic.  His ability 
to concentrate and attend was within normal limits and there 
were no signs of a thought disorder or impaired information 
processing.  Thought content was normative without 
significant ruminations or obssessionality.  He denied 
delusions and hallucinations and the examiner noted that none 
were evident during the evaluation.  The Veteran indicated 
that he had fleeting suicidal thoughts, but denied plan or 
intentions.  He stated that his wife is the reason that he 
does not consider suicide.  The Veteran denied any homicidal 
ideation or plan.  His level of insight was adequate and his 
judgment was adequate with some impulsivity noted.  

The Veteran underwent another VA examination in June 2008.  
The Veteran reported obtaining 16 years of formal education, 
attending four years of post-secondary school in graphic 
arts.  He was initially employed as an illustrator and later 
began working in sales.  The Veteran reported during the VA 
examination that he had been employed with the same company 
for a long time.  In March 2008, the Veteran was reduced to 
part-time employment.  He stated that he was reduced to part-
time employment due to two incidents at work.  In once 
incident he aggressively requested verbally that a coworker 
discontinue hovering over him and in the second incident he 
was startled when a fellow employee touched him.  The Veteran 
stated that he "had him on the ground and was going to break 
his neck."  He admitted recurring thoughts of suicide, but 
no plans or attempts were reported.  He noted that he might 
consider a bridge abutment at 80 miles an hour, but the 
examiner thought this was said in a rather impulsive and 
cavalier manner.  In response to homicidal thoughts, the 
Veteran stated "if you screw with my wife or my kids, I will 
kill you."  When asked if there were specific individuals in 
which he targeted his homicidal thoughts he responded by 
repeating the above quoted statement.  The Veteran claimed to 
experience hallucinations, but the examiner determined that 
the descriptions of the events were more consistent with 
strong flashback episodes rather than auditory and visual 
hallucinations.  The Veteran reported that he is frequently 
on edge and his mood is often "shitty."  He stated that the 
summer months serves as greater triggers for his level of 
distress as the weather is more consistent with what the 
weather was like when he served in Vietnam.  His flashbacks 
occur every month or so during the summery, but decreased in 
frequency during the wintertime.  The Veteran reported panic 
attacks occasionally and he reported experiencing two panic 
attacks in the last year.  He has difficulty sleeping and 
experiences nightmares about incidents which actually 
occurred during Vietnam every night.  

The VA examination revealed that the Veteran has been married 
to his wife since 1969 and he currently lives with his wife 
and two of his three adult daughters.  When he is not at 
work, he spends his time fixing things around the house.  His 
wife does the grocery shopping, although he will occasionally 
go to some grocery stores in the middle of the night when 
most shoppers are not there.  The Veteran reported that he 
tends to do all the lawn care and snow removal.  

On examination, the Veteran was alert and fully oriented.  He 
was able to provide information regarding current events, 
stating that he follows some sports on a regular basis.  The 
Veteran demonstrated average eye contact and rapport was only 
tenuously established.  His speech was at a normal rate, 
volume and prosody.  Upon first arriving in the interview 
room, he moved the chair so it would be further from the desk 
and more in the corner of the room.  He refused to shake 
hands with the examiner, staring blankly when the hand was 
extended to him.  Behaviorally, he was easily startled and 
frequently fidgeted in his seat.  He held a pen in his hand 
and twirled it nervously throughout the clinical interview.  
The examiner noted that after the interview the Veteran 
remained somewhat on edge and hypervigilant while walking 
through the medical center.  

A review of the Veteran's treatment records from October 2006 
to October 2008 shows that the Veteran's main complaints stem 
from his flashbacks and how to deal with his flashbacks.  A 
July 2007 VA treatment record reveals that the Veteran 
continued to have dissociative episodes, the last was just 
after Memorial Day and the one before that was in March.  He 
is unaware what triggers the episodes.  He noted that he 
enjoys golf, but has lost many of his past interests.  He 
worked full time and described work as a "safe zone."  He 
has a few friends, but does not socialize in any veterans 
groups.  An October 2008 VA pharmacy medication management 
note reveals that the Veteran reported he was fired from his 
job at the end of September.  He was worried and under stress 
to get another job.  He felt depressed, but he had been 
motivated to send out resumes.   The Veteran indicated that 
his PTSD symptoms have been activated with the stress.  The 
Veteran's representative argued in December 2008 that the 
Veteran was terminated from his place of employment due his 
service-connected disability adversely affecting his job, 
emphasizing that job performance and his attitude were 
factors that resulted in termination of his employment.  

The Veteran submitted a statement in support of his claim 
dated in January 2007, which described his PTSD symptoms.  He 
noted that prior to Vietnam, he hunted and fished.  However, 
since Vietnam, he cannot raise a weapon and look down the 
sites.  He tried three times to hunt after Vietnam and every 
time he raised the rifle, he would flash to the time when he 
shot and killed a North Vietnam soldier.  He sold all of his 
hunting equipment and rifles and he still does not own any 
guns.  Sudden noises will make him jump and be very anxious.  
The Fourth of July is a bad time for him.  The thumping 
sounds when the fireworks are launched give him flashbacks.  
The Veteran noted that he always double or triple checks the 
house before going to bed.  He has to make sure his perimeter 
is safe.  He will get up two or more times a night.  He will 
wake up, listen and then walk around the inside of the house 
making sure all is okay.  When he would take his family 
camping, he would also secure his area by walking around the 
roads in the campground to make sure everything was okay.  He 
is up at least a few times a night, checking and listening.  
The Veteran noted that he has seven or eight nightmares, 
which give him extreme sweating, anxiety and he thrashes 
around the bed.  The nightmares have come more often in the 
last ten years.  He also noted that out of nowhere he will 
have flashbacks.  He avoids war movies and the news when it 
discusses the Iraq war.  The Veteran reported that he does 
not like shopping areas or restaurants.  There are too many 
people and he cannot keep track of them.  When he goes to 
restaurants, he is always in an "on guard" state.  He will 
not sit in the middle of the restaurant and he will request a 
booth or table by a wall.  His house, church and office are 
"safe zones."  He has control there and he feels safe at 
church because he knows almost everyone.  Regarding friends, 
he noted that he is leery of people and he does not make good 
friends easily.    

Based on the evidence discussed above, the overall 
symptomatology associated with the Veteran's PTSD does not 
more closely approximate the scheduler criteria for a total 
disability rating.  The evidence shows that the Veteran's 
PTSD symptoms are manifested by nightly sleep disturbance 
with recurrent and intrusive nightmares of Vietnam, at the 
most monthly flashbacks of experiences of Vietnam (which may 
include disorientation to time and place), occasional panic 
attacks, irritability, anger, hypervigalance and avoidance, 
which result in moderate to severe occupational and social 
impairment.  Nonetheless, the evidence of record shows that 
the Veteran's symptoms are not manifested by gross impairment 
of thought process or communication, persistent delusions or 
hallucinations, near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
affectively, intermittent inability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene), memory loss, circumstantial, circumlocutory or 
stereotyped speech, or panic attacks more than once a week.  
The Veteran is also able to maintain relationships with his 
family and some friends.  Although the evidence reveals that 
the Veteran was fired from his job in September 2008 and he 
contends that he was fired due to his PTSD symptoms, the 
evidence does not show and he does not allege that he cannot 
find other employment due to his PTSD symptoms.  Furthermore, 
the evidence shows that he does not have a pattern of 
problems with staying employed as he had been employed with 
the same company for over 22 years.  Thus, the evidence shows 
that the Veteran's symptoms are not manifested by total 
occupational and social impairment.  Accordingly, the Board 
has determined that the evidence of record reveals that the 
Veteran's condition as a whole more closely approximates the 
criteria for a 70 percent disability rating.  

The Board notes that the medical records show that the 
Veteran's GAF score ranged from 50 to 61 during the appeal 
period.  A GAF score from 41 to 50 indicates that the Veteran 
has serious symptoms of a mental illness or has major 
impairment in social or occupational functioning.  A GAF 
score from 51 to 60 reflects moderate symptoms or moderate 
difficulty in social or occupational functioning and a GAF 
score range from 61 to 70 shows some mild symptoms or some 
difficulty in social or occupational functioning, but 
generally functioning pretty well with some meaningful 
interpersonal relationships.  The Board recognizes that while 
a GAF score may be indicative of a certain level of 
occupational impairment, it is only one factor in determining 
the Veteran's degree of disability.  See Bowling v. Principi, 
15 Vet. App. 1, 14 (2001).  In this case, although there are 
fluctuations in the Veteran's GAF score, the manifestations 
of the Veteran's PTSD as described in lay statements, VA 
treatment records, VA examinations and a private psychiatric 
assessment appear to indicate that the Veteran's PTSD 
symptoms have been relatively constant with moderately severe 
symptoms and moderately severe difficulty with social and 
occupational functioning.  In light of his overall disability 
picture, the Board has determined that the Veteran's 
disability picture more closely approximates a 70 percent 
rating.  

The Board has considered whether staged ratings are 
appropriate.  The Board considered the most severe 
manifestations of the Veteran's PTSD, and a staged rating 
would not provide any benefit to the Veteran.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).  Accordingly, in this case, 
staged ratings are not appropriate and an assignment of a 70 
percent disability rating is proper for the entire appeals 
period.

In sum, the criteria for a disability rating in excess of 70 
percent for the Veteran's service-connected PTSD have not 
been met.  The preponderance of the evidence is against an 
evaluation in excess of 70 percent for PTSD.  Since the 
evidence is not in equipoise, the provisions of 38 U.S.C.A. § 
5107(b) regarding resolution of reasonable doubt are not 
applicable to warrant an evaluation in excess of 70 percent 
for the Veteran's service-connected PTSD.

According to VA regulation, in exceptional cases where 
schedular ratings are found to be inadequate, the RO may 
refer a claim to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, for consideration 
of "an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities."  38 C.F.R. § 
3.321(b)(1).  An extraschedular disability rating is 
warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1); Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three 
step inquiry for determining whether a Veteran is entitled to 
an extraschedular rating.  First, the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for the 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level 
of disability and symptomatology and it is found inadequate, 
the Board must determine whether the claimant's disability 
picture exhibits other related factors such as those provided 
by the regulation as "governing norms."  Third, if the 
rating schedule is inadequate to evaluate a Veteran's 
disability picture and that picture has attendant thereto 
related factors such as marked interference with employment 
or frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether 
the Veteran's disability picture requires the assignment of 
an extraschedular rating.

In this case, the evidence does not show such an exceptional 
disability picture that the available schedular evaluation 
for the service-connected PTSD is inadequate.  A comparison 
between the level of severity and symptomatology of the 
Veteran's PTSD with the established criteria found in the 
rating schedule for a mental disorder shows that the rating 
criteria reasonably describes the Veteran's disability level 
and symptomatology.  The Board notes that the record shows 
that the Veteran was fired from his job in May 2008 and he 
contends that he was fired due to his PTSD symptoms.  
However, the Board finds that this is contemplated in the 
rating criteria for PTSD.  The evidence does not indicate 
that his disability has caused marked interference with his 
employment that is not already contemplated in the rating 
criteria, has necessitated frequent periods of 
hospitalization during the appeal period or otherwise 
rendered impracticable the regular schedular standards for 
rating such disability.  Under these circumstances, and in 
the absence of factors suggestive of an unusual disability 
picture, further development in keeping with the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) is not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Moyer 
v. Derwinski, 2 Vet. App. 289, 293 (1992); Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).


ORDER

Entitlement to a disability evaluation in excess of 70 
percent for posttraumatic stress disorder (PTSD) is denied.




____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


